Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Supreme Court erred in directing the parties to this partition action to pay the expenses of the Judicial Hearing Officer appointed by the court to serve as a Referee supervising a disclosure proceeding (see, CPLR 3104 [e]; Krygier v Airweld, Inc., 176 AD2d 701, 702). We modify the order to delete that directive.
*963Defendant Greenberg’s remaining contentions lack merit. The subpoena directing a non-party witness to appear for examination before trial adequately stated the need for such disclosure (see, CPLR 3101 [a] [4]; Wiseman v American Motors Sales Corp., 103 AD2d 230, 240; Kenford Co. v County of Erie, 41 AD2d 586), and the court properly denied defendant Green-berg’s motion for a protective order.
The court properly authorized the receiver to make repairs and improvements to two properties that are subjects of this action. The record reveals that those repairs and improvements are essential to preservation of the properties pending their sales. Further, because the receiver established that, absent refinancing of the existing mortgage, foreclosure would be imminent, the court properly allowed the receiver to refinance the mortgage or to obtain substitute financing. We also conclude that the court properly directed the owners of the New Jersey property to advance funds required for the payment of arrears in taxes and water and sewage charges. (Appeal from Order of Supreme Court, Kings County, Aronin, J.—Temporary Receivership.) Present—Green, J. P., Balio, Fallon, Callahan and Davis, JJ.